Case 4:20-cr-00012-O Document1 Filed 11/20/19 Page1of6. PagelD1

4 US, DISTRICT COURT
“IN THE UNITED STATES DISTRICT CQMREERN D MCT OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS FILED
FORT WORTH DIVISION

    

oy 20 ana
UNITED STATES OF AMERICA NOV 20 ang

v. No. 4:1 4- PES gy" COURT

Deputy

 

CHESTER DEVIN LEBAN (01)
EMILY SARAH CONNER (02)

CRIMINAL COMPLAINT

I, the undersigned Complainant, being duly sworn, state the following is true and

correct to the best of my knowledge and belief:
On or about November 15, 2017, in the Fort Worth Division of the

Northern District of Texas and elsewhere, Chester Devin Leban and Emily Sarah
Conner, the defendants, did knowingly use a minor, MV1, to engage in sexually explicit
conduct for the purpose of producing any visual depiction of such conduct, and the visual
depiction was transported and transmitted using any means and facility of interstate and
foreign commerce.

Specifically, Leban and Conner used the Internet to transport and transmit the

following visual depiction of a minor engaged in sexually explicit conduct:

 

File Designation File Description
20171115 _094303.mp4 | This video file, which is approximately 35 seconds,
depicts Conner’s mouth on the nude genital region
of MV1, an infant. The recording also shows the
hand of an adult male moving MV1’s leg out of
Conner’s way. The male’s voice can be heard
directing Conner to kiss MV1.

 

 

 

 

 

In violation of 18 U.S.C. §§ 2251(a) and 2.

Complaint — Page 1 of 6
Case 4:20-cr-00012-O Document1 Filed 11/20/19 Page 2of6 PagelD 2

INTRODUCTION

1. I have been employed as a Special Agent with United States Secret Service
(“USSS”) since June 2016, and I am currently assigned to the Dallas Field Office located
in Irving, Texas. Since joining the USSS, I have been involved in investigations of
counterfeit U.S. currency and crimes against children. I have gained experience in such
investigations through everyday work related to conducting these types of investigations.
I have also participated with agents from the U.S. Department of Homeland Security,
Immigration and Customs Enforcement, Homeland Security Investigations, in conducting
criminal investigations involving child exploitation and child enticement. As part of my
duties as a USSS agent, I investigate criminal violations relating to child exploitation and
child pornography, including violations pertaining to the illegal production, distribution,
receipt and possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252 and
2252A. I have received training in the area of child pornography and child exploitation,
and have had the opportunity to observe and review numerous examples of child
pornography (as defined in 18 U.S.C. § 2256) in all forms of media including computer
media. I have been involved in numerous child pornography investigations and am very
familiar with the tactics used by child pornography offenders who collect and distribute
child pornographic images.

2. The information contained in this affidavit is from my personal knowledge
of the described investigation and from information obtained from other law enforcement

agents.

Complaint — Page 2 of 6

 
Case 4:20-cr-00012-O Document1 Filed 11/20/19 Page 3of6 PagelD3

OVERVIEW OF INVESTIGATION

3. On July 20, 2018, FWPD Officer J Brunson 4505 was dispatched on a
domestic disturbance call at [redacted] W Spurgeon St in Fort Worth, Texas. Officer
Brunson met with complainant Selena Leban, who related that she was made aware of the
presence of child pornography on the cell phone of her husband, Chester Devin Leban
(“Leban”), from whom she was separated. Selena Leban stated that Leban’s girlfriend,
Gina Vecco, found the child pornography and then brought the phone to Selena Leban.
Selena Leban showed the phone to Officer Brunson, who observed videos of an adult
female engaged in oral-genital contact on an infant. Officer Brunson seized the phone as
evidence. FWPD Detective WK Maddox 3558 was then assigned to investigate the
reported offense.

4, On July 20, 2018, Det. Maddox obtained a state search warrant to conduct a
forensic analysis of the seized cell phone. A preliminary forensic review revealed the
phone was connected to Google account devinl8604@gmail.com as well as the presence
of a video with filename 20171115 _094303.mp4 (described above) on the phone. This
filename also appears to be the date and time when the video was captured. In another
video, the same adult female, whose face is visible, is holding the leg of the same infant
and spitting on the child’s foot. Det. Maddox obtained preliminary images from two of

the videos for the purpose of identifying the people therein.

Complaint — Page 3 of 6

 
Case 4:20-cr-00012-O Document1 Filed 11/20/19 Page4of6 PagelD 4

5. Also on July 20, 2018, Det. Maddox spoke on the phone with Selena
Leban, who said that she recognized the adult female in the videos as her niece, Emily
Conner. Selena Leban also provided information to assist with the identification of
MVI1.

6. Det. Maddox obtained Emily Sarah Conner’s Texas ID photo and
compared it to the still image of the adult female in the child pornography video.

Conner appears to be the person engaging in sexual contact with the victim in the video
described in paragraph one above.

7. On July 20, 2018 Det. Maddox met with MV1’s mother; she reviewed a
printed, sanitized photo of MV1 taken from the video and identified the child as her
daughter. MV1’s mother provided MV1’s date of birth; on November 15, 2017, MV1
was five months old.

8. On August 13, 2018, Det. Maddox met with Conner. Conner admitted she
was the female in the video 20171115 _094303.mp4 and confirmed the identity of MV].
Conner also stated that Leban was the male holding the camera and holding MV1’s leg.
Conner stated she engaged in the sexual contact with MV1 at Leban’s direction and that
this particular incident occurred at her father’s home in Fort Worth, Tarrant County,
Texas.

9. On August 29, 2018 Det. Maddox obtained search warrants for Conner’s
and Leban’s shared apartment at [redacted] Haystack Blvd in Fort Worth and for the
Google account devinl8604@gmail.com. Det. Maddox also obtained arrest warrants for
Leban and Conner for Aggravated Sexual Assault of a Child.

Complaint — Page 4 of 6

 
Case 4:20-cr-00012-O Document1 Filed 11/20/19 Page5of6 PagelD5

10. On August 30, 2018 FWPD personnel executed the warrants. Leban and
Conner were taken into custody and officers seized additional cell phones and electronic
storage devices.

11. Also on August 30, 2018, Leban agreed to speak with Det. Maddox. Det.
Maddox asked Leban about video 20171115 _094303.mp4. Leban admitted he visited
Conner on the day the video was made and that he was the person recording the video
using his cell phone. He also stated that both had access to his Google account,
devinl8604@gmail.com.

12. On October 4, 2018 Det. Maddox received the search warrant response
from Google. The data from Google reflects that 20171115 _094303.mp4 was
transported or transmitted to the devinl8604@gmail.com account. The account also
contained an additional video, 20171010_102701.mp4, which depicts similar conduct
involving Conner engaging in sexual contact with MV1. I am aware that the Internet
must be used to transport or transmit the video files 20171115 _094303.mp4 from
Leban’s cell phone to the Google account devinl8604@gmail.com. Further, I am aware
that the Internet is a means and facility of interstate and foreign commerce.

CONCLUSION

13. Based on the facts set forth in this affidavit, I respectfully submit there is
probable cause to believe that on or about November 15, 2017, Chester Leban and
Emily Conner did knowingly use a minor, MV1, to engage in sexually explicit conduct

for the purpose of producing any visual depiction of such conduct, and the visual

Complaint — Page 5 of 6

 
Case 4:20-cr-00012-O Document1 Filed 11/20/19 Page 6of6 PagelD 6

depiction was transported and transmitted using a means and facility of interstate and

foreign commerce.

ae

Special Agent Steven Chisholm

United States Secret Service

Sworn to before me and subscribed in my presence this_2 ew day of
November, 2019, at_/6:5§ —am.inFo rth, Te

 

 

HON. JEFFREY L. CURETON
Uniséd Stages Magistrate Judge

Complaint — Page 6 of 6
